Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Larson on 5/13/2022.

The application has been amended as follows: 
Please rewrite claim 1 as follows:
1.  (Currently Amended) A tool comprising:
a handle having opposing first and second ends, the handle includes a grip extending from the first end, and a neck extending from the grip towards the second end;
an adapter having an adapter body with first, second, and third faces, wherein the first and second faces are angled at a non-zero angle relative to each other, the third face is disposed on the adapter body opposite the second face and is adapted to allow the adapter to be struck, an adapter shaft extending from the second face, and an adapter bore and a pocket defined within the adapter body at the first face; and

a driver having a bore defined therein,
wherein the driver is configured to removably couple to the adapter shaft, and the neck is configured to removably couple to the adapter at the first face, and
wherein said pocket includes a pocket face with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle such that the pocket restricts rotational movement of the handle relative to the adaptor.

Cancel claim 4.
In claim 5, cancel –4—and replace it with “1”.
Rewrite claim 8 to read:
8.  (Currently Amended) An adapter configured to removably couple with a handle and driver, the adapter comprising:
an adapter body having first, second, and third faces, wherein the first and second faces are angled at a non-zero angle relative to one another, the third face is disposed on the adapter body opposite the second face and is a striking face adapted to allow the adapter to be struck, a bore and pocket are defined in the adapter body at the first face, wherein the handle has opposing first and second ends and includes a grip extending from the first end, and a neck extending from the grip towards the second end and removably coupled to the adapter body at the first face, wherein said pocket includes a pocket face with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle such that the pocket restricts rotational movement of the handle relative to the adaptor; and
an adapter shaft extending from the adapter body at the second face and configured to removably couple to a driver bore.
Cancel claim 11.
In claim 12, delete –11—and replace it with “8”.
Rewrite claim 15 to read:
15. (Currently Amended) An adapter for a bearing race and seal driver tool configured to removably couple with a handle and driver of the tool, the adapter comprising:
an adapter body having first, second, and third faces, wherein the first and second faces are angled at a non-zero angle relative to one another, the third face is disposed on the adapter body opposite the second face and is a striking face adapted to allow the adapter to be struck, the first face is configured to removably couple with the handle and includes a pocket formed therein, wherein said pocket includes a pocket face with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle such that the pocket restricts rotational movement of the handle relative to the adaptor.  
Rewrite claim 18 to read:
18. (Currently Amended) The adapter of claim 17, 

wherein the pocket includes a lip and a plateau at least partially surrounding the pocket face.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of wherein said pocket includes a pocket face with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle such that the pocket restricts rotational movement of the handle relative to the adaptor, was not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 13, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723